Citation Nr: 0717568	
Decision Date: 06/12/07    Archive Date: 06/26/07

DOCKET NO.  05-29 919	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUE

Entitlement to an initial rating in excess of 10 percent for 
mechanical cervical strain, previous C6-7 herniated nuclear 
pulposus with subsequent discectomy, fusion, and cage 
insertion, with residual muscle twitching.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

A. Jaeger, Associate Counsel


INTRODUCTION

The veteran served on active duty from May 1989 to October 
1989 and from May 2004 to December 2004 with approximately 
two additional years of active service and over 12 years of 
inactive service with the Army National Guard and Army 
Reserves.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 2005 rating decision issued by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Lincoln, Nebraska.  

In connection with this appeal, the veteran testified at a 
personnel hearing before the undersigned Veterans Law Judge 
in July 2006; a transcript of that hearing is associated with 
the claims file.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, D.C.  VA will notify the veteran 
if further action is required.


REMAND

At his July 2006 Board hearing and in documents of record, 
the veteran contends that his neck disability is worse than 
the currently assigned evaluation of 10 percent.  
Specifically, he alleges that he experiences pain, sleep 
disruption, muscle twitching, and shooting pain to his right 
arm as a result of his neck disability.  Additionally, he 
claims that he cannot lift objects for long periods or play 
with his children in a physical manner.  Therefore, the 
veteran contends that an initial rating in excess of 10 
percent is warranted for his neck disability. 

The Board finds that a remand is warranted in order to afford 
the veteran a contemporaneous examination in order to assess 
the current nature and severity of his neck disability.  
Specifically, at his July 2006 Board hearing, he contended 
that his disability had increased in severity since his last 
VA examination in January 2005.  Moreover, the medical 
evidence of record reflects that the veteran's neck 
disability has disc involvement at the C6-7 level and he has 
complained of muscle twitching and shooting pain in the right 
upper extremity.  As such, an examination is necessary in 
order to determine whether the veteran has any radiculopathy 
or neurological impairment as a result of his neck 
disability.  See Snuffer v. Gober, 10 Vet. App. 400 (1997); 
Caffrey v. Brown, 6 Vet. App. 377 (1994); VAOPGCPREC 11-95 
(1995).  

Therefore, in order to give the veteran every consideration 
with respect to the present appeal and to ensure due process, 
the Board finds that further development of the case is 
necessary.  Accordingly, the case is REMANDED for the 
following action:

1.  The veteran should be afforded a VA 
examination conducted by a physician with 
the appropriate expertise in order to 
ascertain the current nature and severity 
of his service-connected neck disability.  
The claims file must be made available to 
and reviewed by the examiner in 
conjunction with the examination, and the 
examination report should reflect that 
such a review was made.  All pertinent 
symptomatology and findings should be 
reported in detail.  Range of motion 
findings should also be recorded.  Any 
indicated diagnostic tests and studies 
should be accomplished.  The examiner must 
offer specific findings as to whether 
there is objective evidence of pain on 
motion, weakness, excess fatigability, 
lack of endurance, and/or incoordination 
associated with the veteran's neck 
disability.  If pain on motion is 
observed, the examiner should indicate the 
point at which pain begins.  The examiner 
is also requested to indicate whether the 
following symptoms are present: (a) 
unfavorable ankylosis of the entire spine; 
(b) unfavorable ankylosis of the entire 
cervical spine; (c) forward flexion of the 
cervical spine to 15 degrees or less; (d) 
favorable ankylosis of the entire cervical 
spine; (e) forward flexion of the cervical 
spine greater than 15 degrees but not 
greater than 30 degrees; (f) the combined 
range of motion of the cervical spine not 
greater than 170 degrees; (g) muscle spasm 
or guarding severe enough to result in an 
abnormal gait or abnormal spine contour 
such as scoliosis, reversed lordosis, or 
abnormal kyphosis.  Additionally, the 
examiner should state the number of 
incapacitating episodes necessitating bed 
rest and treatment by a physician, if any, 
the veteran has experienced in the prior 
12 months as a result of his neck 
disability.  Finally, the examiner is 
requested to discuss whether the veteran 
has any radiculopathy or neurological 
impairment, to specifically include 
consideration of the veteran's complaints 
of muscle twitching and shooting pain in 
the right upper extremity, as a result of 
his neck disability.  The rationale for 
all opinions should be provided.   

2.  After completing the above actions, 
and any other development as may be 
indicated by any response received as a 
consequence of the actions taken in the 
preceding paragraph, the veteran's initial 
rating claim should be readjudicated.  The 
entirety of the evidence should be 
considered.  If the claim remains denied, 
the veteran and his representative should 
be issued a supplemental statement of the 
case.  An appropriate period of time 
should be allowed for response.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



_________________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).



